459 F.2d 483
Rodney Gene BROADWAY, Petitioner-Appellant,v.The STATE OF TEXAS, Respondent-Appellee.
No. 71-3262.
United States Court of Appeals.Fifth Circuit.
May 30, 1972.

Don Gladden, Marvin Collins, Fort Worth, Tex., for petitioner-appellant.
Crawford C. Martin, Atty. Gen., Dunklin Sullivan, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before AINSWORTH, GODBOLD and MORGAN, Circuit Judges.
PER CURIAM:


1
We have thoroughly reviewed the record in this cause and are convinced that the judgment of the district court was correct.


2
Accordingly, we affirm for the reasons stated in the district court's opinion.  See Broadway v. Beto (N.D.Tex.1971) 338 F. Supp. 827.


3
Affirmed.